MEMORANDUM OF DECISION.
On appeal from the judgment of the Superior Court (Penobscot County) denying his petition for release from Bangor Mental Health Institute, Dwight Fahey contends that he met his burden of proving by clear and convincing evidence that he can be released without likelihood that he will cause injury to himself or others due to mental disease or defect. See 15 M.R.S.A. § 104-A(1) (Supp.1985-1986). After a careful review of the record, we hold that the Superior Court’s findings to the contrary are not clearly erroneous. See Taylor v. Comm’r of Mental Health & Mental Retardation, 481 A.2d 139, 147 (Me.1984). The entry is:
Judgment affirmed.
All concurring.